DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on August 11,2022:
 	Claims 1-20 are pending; and
	Claims 1-3 and 6 have been amended.
Response to Arguments
3.	Applicant's arguments on pages 6-7, filed on August 11,2022, have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 10, and 14.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an undoped layer of compound semiconductor material that defines a first surface and an opposing second surface that are separated by a thickness of the undoped layer, the thickness being within a thickness range of 5nm to 500nm; a region of compound semiconductor material that includes multiple quantum wells (MQWs); and an n-type layer of compound semiconductor material; wherein the p-type layer, the undoped layer, the region, and the n-type layer exist in sequence above the substrate, to form a single crystalline structure that extends continuously from the substrate through the n-type layer”.
Regarding claim 10, 
None of the cited prior arts discloses the claimed method of independent claim 10, in particular having the limitation of “growing an undoped layer comprising one or more of InP, InGaAsP, InGaAlAs, or InGaAlAsP; growing a region that includes multiple quantum wells (MQWs); and growing an n-type layer; wherein growing the undoped layer comprises growing the undoped layer to a thickness that is sufficient to prevent dopant diffusion from the p-type layer into the region during subsequent growth or wafer fabrication steps”.
Regarding claim 14, 
None of the cited prior arts discloses the claimed structural combination of independent claim 14, in particular having the limitation of “an undoped layer, formed of crystalline, compound semiconductor material; and one or more n-type layers, formed of crystalline, compound semiconductor material; wherein the undoped layer comprises InP, InGaAsP, InGaAlAs, or InGaAlAsP, and is of sufficient thickness to reduce zinc diffusion from the p-type layer toward the n-type layers during subsequent growth or wafer fabrication steps”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828